Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 28, 2015

The Court of Appeals hereby passes the following order:

A15A0937. JOSHUA WRIGHT v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES DIVISION OF CHILD SUPPORT SERVICES et al.

      Joshua Wright filed a complaint alleging that he had been unlawfully charged
for child support. The trial court dismissed the complaint, and Wright appealed
directly to the Supreme Court, which transferred the case here. Because this case
involves child support, it is a domestic relations matter within the meaning of OCGA
§ 5-6-35 (a) (2). See Collins v. Davis, 318 Ga. App. 265, 266 (1) (733 SE2d 798)
(2012); Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426 (731 SE2d 110)
(2012). Appeals in such matters must be taken by application for discretionary
appeal. See Booker, supra. Wright’s failure to follow the appropriate appellate
procedure deprives us of jurisdiction to consider his appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           01/28/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.